Davis Family Irrevocable
                                                                                 Trust, s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 12, 2014

                                        No. 04-13-00877-CV

                                        Gerald VERGOTT,
                                             Appellant

                                                  v.

                       DAVIS FAMILY IRREVOCABLE TRUST, et al,
                                      Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                    Trial Court No. 389367
                         Honorable David J. Rodriguez, Judge Presiding

                                           ORDER
        We abated this appeal to the trial court to provide the opportunity for a contest to
appellant’s affidavit of indigence and, in the event of a contest, a hearing and determination of
whether appellant is indigent. See TEX. R. APP. P. 20.1(e)-(i). Three supplemental clerk’s
records and a reporter’s record have subsequently been filed in this court. The records show that
a timely contest was filed to appellant’s affidavit of indigence and a hearing on the contest was
set for February 6, 2014, but appellant failed to appear and the trial court signed an order
denying appellant’s application for indigency status. Appellant thereafter filed a motion to
reconsider the order in the trial court, asserting that he did not receive notice of the contest
hearing. After conducting a hearing on May 1, 2014 on appellant’s motion to reconsider, the
trial court ruled that the February 6, 2014 order denying appellant’s claim of indigence would
stand. The supplemental reporter’s record of that hearing now having been filed, it is
ORDERED that this appeal is REINSTATED on the docket of this court.

        It is further ORDERED that appellant provide written proof to this court within ten (10)
days from the date of this order that the district clerk’s fee for preparing the clerk’s record for the
appeal has been paid or payment arrangements have been made with the district clerk for
preparation of the clerk’s record. If appellant fails to respond within the time provided, this
appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).


                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court